DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claims 1-13, 15-23, and 25 are pending in the application.  Claims 6-8, 16-23 and 25 have been withdrawn from consideration as being directed to a non-elected species or invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 9,060,560, USPN 10,926,513, USPN 9,328,788, or USPN 9,982,736 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the sub-macroscale particles" in line 1, however, given that claim 1, from which claim 4 depends, recites sub-macroscale particles with respect to the first layer structure, the second layer structure, and the carbon of the intermediary layer, the limitation lacks clear antecedent basis.
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the particles" in line 1, however, given that claim 1, from which claim 11 depends, recites sub-macroscale particles with respect to the first layer structure, sub-macroscale particles with respect to the second layer structure, and sub-macroscale particles of carbon in the intermediary layer, the limitation “the particles” lacks clear antecedent basis.  Dependent claims 12-13 do not remedy the above and thus are indefinite for the same reasons.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the same composite" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
Claims 1-5, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill ‘453 (WO2009/058453) for the reasons recited in the prior office action and incorporated herein by reference (see Paragraphs 5-8 of the office action dated 5/17/2021), wherein given that Greenhill ‘453 was published on 5/7/2009, prior to the effective filing date of the instant application (i.e. 8/11/2009 as discussed in the prior office action) and has a different inventive entity from the instant application, Greenhill ‘453 also constitutes prior art under pre-AIA  35 U.S.C 102(a).
Claims 1-5, 9-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill ‘453 (WO2009/058453) in further view of Glatkowski (US2003/0122111) for the reasons recited in the prior office action and incorporated herein by reference (see Paragraphs 6-8 of the office action dated 5/17/2021), wherein as noted above, Greenhill ‘453 constitutes prior art under pre-AIA  35 U.S.C. 102(a).
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection presented above, wherein it is noted that Greenhill ‘453 (WO2009/058453) also constitutes prior art under pre-AIA  U.S.C. 102(a) and thus Applicant’s statement of common ownership to overcome the reference as a prior art reference under pre-AIA  102(e) reference is not applicable.
The terminal disclaimers filed 11/16/2021 have overcome the obviousness double patenting rejections recited in Paragraphs 9-13 of the prior office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 10, 2022